 PROB 12C                                                                           Report Date: September 30, 2019
(6/16)

                                        United States District Court                                FILED IN THE
                                                                                                U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                           Sep 30, 2019
                                         Eastern District of Washington                        SEAN F. MCAVOY, CLERK




                     Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Alonzo Emitt Montoya                      Case Number: 0980 2:17CR00110-JLQ-1
 Address of Offender: 1324 Barker Rd., Spokane Valley, Washington 99016
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Date of Original Sentence: October 13, 2017
 Original Offense:        Escape from Custody, 18 U.S.C. §§ 751(a), and 4082(a)
 Original Sentence:       Prison - 15 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     David Michael Herzog               Date Supervision Commenced: December 15, 2018
 Defense Attorney:        Federal Defender’s Office          Date Supervision Expires: December 14, 2021

                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition #5: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervision officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Montoya was in direct violation of special condition number 5
                        by reporting he used methamphetamine on September 23, 2019.

                        On December 17, 2019, Mr. Montoya was given a copy of his judgment and his conditions of
                        supervision were explained to him. He stated that he understood the conditions in full.

                        On September 23, 2019, Mr. Montoya reported to the U.S. Probation Office to supply a urine
                        sample. He supplied a urine sample that tested positive for methamphetamine. He signed a
                        drug use admission form stating he consumed methamphetamine on September 23, 2019.
            2           Standard Condition # 2: After initially reporting to the probation office, the defendant will
                        receive instructions from the court or the probation officer about how and when to report to
                        the probation officer, and the defendant must report to the probation officer as instructed.

                        Supporting Evidence: On September 30, 2019, Mr. Montoya was in direct violation of
                        standard condition number 2 by failing to report to this officer as directed.
Prob12C
Re: Montoya, Alonzo Emitt
September 30, 2019
Page 2

                      On December 17, 2019, Mr. Montoya was given a copy of his judgment and his conditions of
                      supervision were explained to him. He stated that he understood the conditions in full.

                      On September 27, 2019, the undersigned officer made a home contact with Mr. Montoya. Mr.
                      Montoya was having a difficult time staying in communication with the undersigned, so he
                      was informed he needed to be around either his mother’s phone or his girlfriend’s phone so
                      he could stay in contact with this officer. Mr. Montoya’s mother and girlfriend were also
                      present for this meeting and they understood this officer’s directive for Mr. Montoya.

                      Shortly after the home contact, Mr. Montoya’s mother called and stated that Mr. Montoya had
                      allegedly used heroin after our meeting. The undersigned officer attempted to get in contact
                      with Mr. Montoya through his girlfriend’s phone, but the phone was turned off. Mr.
                      Montoya’s mother stated she would try to find her son in order to bring him into our office for
                      a urine sample. She called back later saying she was unable to locate him. This officer
                      informed her that Mr. Montoya needed to report to the U.S. Probation Office by 8 a.m. on
                      September 30, 2019.

                       On September 30, 2019, Mr. Montoya’s mother called the undersigned officer and stated her
                       son had a “psychotic episode” and got out of her vehicle while she was driving him to the
                       probation office. She advised he slammed the door so hard, it broke her window. She refused
                       to call law enforcement on him but stated she was concerned about his behavior and well
                       being. She indicated Mr. Montoya knew he had a meeting with this officer today but as of the
                       writing of this report, he has failed to report or contact the undersigned.
The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegations contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     09/30/2019
                                                                            s/Joshua D. Schull
                                                                            Joshua D. Schull
                                                                            U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [; ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other
                                                                            Signature of Judicial Officer

                                                                              
                                                                            Date
